1. There was evidence concerning the respective contributions of the parties (see Putnam v. Putnam, 5 Mass. App. Ct. 10, 15 [1977]) which supported the portion of the judgment nisi which ordered the plaintiff to pay the defendant $3,500 when she should sell her house or within one year of judgment, whichever should first occur. For the reasons stated in Hager v. Hager, ante 903 (1978), the judge’s failure to make his findings explicit is not ground for reversal. 2. Because the order or judgment entered on October 8, 1976, reinstated the portion of the judgment nisi which was the subject of the plaintiffs "motion for further hearing,” we need not and do not decide whether the judge erred in allowing that motion. 3. The judgment nisi and the judgment or order dated October 8, 1978, are affirmed. The appeal from the order dated July 16,1976, allowing the "motion for further hearing” is treated as waived.

So ordered.